Filed 12/15/22 P. v. Wherry CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B299585

          Plaintiff and Respondent,                               (Los Angeles County
                                                                  Super. Ct. No. SA095200)
          v.

 GREGORY WHERRY,

          Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lauren Weis Birnstein, Judge. Affirmed.
      Robert E. Boyce, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney, and Gary A. Lieberman, Deputy Attorney
General, for Plaintiff and Respondent.
       Shortly after being arrested for the murder of Marvin
Ponce (Ponce), Gregory Wherry (defendant) was placed in a
holding cell with a police informant. Defendant made a number
of incriminating statements, and a recording of the jail cell
conversation was played for the jury at defendant’s criminal trial.
We are asked to decide whether the jailhouse recording should
have been suppressed because there was no probable cause for
his arrest and whether the trial court abused its discretion in
denying defendant’s motion seeking the identity of the informant.
We also consider an issue raised in supplemental briefing:
whether reversal is required as a result of the recent addition of
section 1109 to the Penal Code,1 a statute that requires a trial
court to bifurcate trial of charged offenses and alleged gang
enhancements when requested by a defendant.

                         I. BACKGROUND
      A.     Ponce’s Murder
      On August 3, 2016, victim Ponce was working as a traffic
technician at a construction site near the intersection of 7th and
Brooks Avenues in Venice, California. On that day, he was
wearing a short-sleeved shirt, which revealed tattoos associated
with a Hispanic gang, the Avenues.
      At approximately 4:05 p.m., Michael Hughes (Hughes) and
George Hewitt (Hewitt) were driving back to their office when
they stopped at the intersection of 7th and Brooks. As their
vehicle began to enter the intersection, they saw Ponce run in
front of their car while being chased by a second man (later


1
     All undesignated statutory references that follow are to the
Penal Code.




                                 2
identified as defendant) wearing a black “hoodie” jacket, a mask
that covered the lower half of his face, basketball shorts, and
latex gloves. The man doing the chasing appeared to be five feet,
eight inches to six feet tall and weighed between 160 to 190
pounds; based on the skin color of his legs, Hughes and Hewitt
believed he was Black.2
      As Hughes and Hewitt watched, the masked man shot
Ponce once in the back from point-blank range with a large,
chrome-plated handgun. Ponce fell to the street in front of their
vehicle, and Hughes and Hewitt saw the assailant shoot him a
second time. The shooter, after tucking the handgun into the
waistband of his shorts, fled the scene by running west down the
600 block of Brooks Avenue. Hughes backed his vehicle out of the
intersection, drove around Ponce, parked, and called 911.
      Ruben Barreda (Barreda), Ponce’s friend and co-worker,
heard the gunshots and ran to the intersection of 7th and Brooks
Avenues. Barreda found Ponce lying face down in the street with
two gunshot wounds, one to his back and one to his head. After
turning Ponce over and seeing he was dead, Barreda covered
Ponce’s face with his safety vest.

      B.    The Investigation Preceding Defendant’s Arrest
      One of the first police officers to arrive at the crime scene, a
gang enforcement officer for the Pacific Division of the Los
Angeles Police Department (LAPD), observed Ponce’s gang
tattoos and advised the investigating detectives that a gang


2
      Defendant is Black and, at the time of his arrest, one of the
detectives investigating Ponce’s murder estimated he is five feet,
nine inches tall and documented his weight as 188 pounds.




                                  3
motive might be behind the shooting. When interviewed by
detectives, Barreda, an Avenues gang member, stated there had
been “tension” between the construction workers and individuals
who might have been local gang members.
       Immediately following Ponce’s murder, LAPD officers
interviewed Hughes and Hewitt and began canvasing the
neighborhood in search of additional witnesses, as well as
surveillance video. One witness interviewed by police on the day
of the shooting and by detectives the following day was Matthieu
Popesco, who, at approximately 3:55 p.m., observed a Black man,
who appeared to be between five feet eight inches and five feet 10
inches tall, walking in the area of the shooting. The man was
wearing a black hoodie and light-colored basketball shorts, and
the man’s face was covered by what looked like a bandana, which
struck Popesco as odd since it was a “very hot summer day” in
2016. Using Popesco’s statement, police located surveillance
footage depicting an individual who looked similar to the person
Popesco described walking in the area about ten minutes before
the shooting.
       Another witness interviewed by police on the day of the
shooting was Dustin Byhre, a man who lived in the area near
where the shooting occurred. At approximately 4:00 p.m.
(roughly five minutes before the shooting), Byhre saw a non-
Caucasian man pass along the private walkway which ran along
the side of his home. The man, dressed in a black hoodie and
silver or gray shorts, was wearing a facemask which covered his
nose and mouth. Thirty to sixty seconds after he saw the man in
the hoodie, Byhre heard “unsettling” popping noises.
       A little over three weeks after the shooting, police
detectives spoke to witness James Gonzales (Gonzales). He said




                                4
he had seen defendant moments before the shooting at the end of
the private walkway running along the side of the building where
Byhre lived.3 Elaborating, Gonzales said he and his girlfriend
Amber Lopez (Lopez) were riding their bicycles in the area and
Gonzales saw defendant standing at the entrance to the walkway
wearing a mask, a zip-up hoodie, and light-colored basketball
shorts.4 Gonzales said he knew the man was defendant,
notwithstanding the mask, because he had met and seen
defendant on several prior occasions and recognized his eyes.
The detectives showed Gonzales a photograph of defendant
wearing a mask, and Gonzales confirmed the mask looked similar
to what he saw defendant wearing on the day of the shooting.
Gonzales also told the detectives that, after seeing defendant, he
and Lopez rode their bicycles to the home of Brandon Washington
(Washington).
       The detectives subsequently interviewed Washington, one
of defendant’s cousins and a member of the Venice Shoreline
Crips—a street gang that claimed territory near the shooting. At
the time of the shooting, Washington lived around the corner
from the intersection where Ponce was shot. Washington said he


3
      At the time of his interview with detectives, Gonzales had
been arrested for petty theft; he offered information about the
Ponce murder in exchange for leniency from law enforcement.
After being interviewed, Gonzales was released from custody and
was not prosecuted for the petty theft offense.
4
      Detectives interviewed Lopez after arresting defendant.
She confirmed she saw a masked Black man in the area moments
before Ponce was shot. She reluctantly identified defendant (who
she had known for years) as the man she saw.




                                5
saw defendant on the day of the murder about a block from the
crime scene and near where Ponce had been working most of the
day.
       Police detectives obtained surveillance video from two
stores near where the shooting occurred, a Rite-Aid pharmacy
and a Ralph’s grocery store. The videos depict defendant in the
area just over an hour before the shooting. Defendant is wearing
a blue hat, a white t-shirt, and carrying a backpack, and the
backpack appears to have an item of clothing with a black
drawstring, which could be a black hoodie, hanging from one of
its straps. Detectives also obtained photographs from defendant’s
social media accounts, which, among other things, showed him
wearing a mask and a black hoodie. Based on the photographs
from defendant’s social media accounts, police determined
defendant was a member of the Venice Shoreline Crips.

      C.    Defendant’s Jail Cell Conversation with the
            Informant and Interviews with Police
      In March 2017, seven months after Ponce’s murder, the
investigating detectives directed other officers to arrest
defendant. The arrest was not made pursuant to an arrest
warrant. Later that same day, following the arrest, the
detectives conducted a “Perkins operation,”5 in which defendant
was placed in a holding cell with a paid police informant.6 The


5
      Illinois v. Perkins (1990) 496 U.S. 292 (Perkins).
6
      In advance of defendant’s arrest, police prepared for the
Perkins operation by taking the following steps: identifying a
suitable informant (in this case, an individual who had previously
been incarcerated), confirming the informant did not know



                                 6
conversation between defendant and the informant was video-
and audio-recorded, and it was also monitored “live” by the
detectives from a nearby “listening post” in the police station.
       During his jail cell conversation with the Perkins
informant, defendant made a number of incriminating
statements. Defendant admitted he was a member of the Venice
Shoreline Crips. Without identifying Ponce by name, defendant
told the agent he shot Ponce “close up.” When asked about what
happened to the pistol he used in the shooting, defendant said the
gun was supposed to be buried and he told only one person about
its location. Defendant said he did not think he left any DNA at
the crime scene because he was wearing latex gloves. Defendant
also stated he did not return to the crime scene after the police
arrived, he burned the clothes he was wearing, and he threw his
shoes in the trash.
       Police detectives themselves also interviewed defendant
twice on the day of his arrest: once before he was placed in the
cell with the informant and a second time while the Perkins
operation was underway. The detectives regarded each of their
interviews with defendant as a “stimulation”—an event which
was designed, at least in part, to provoke conversation between
defendant and the informant about the crime. Both of these
interviews were audio-recorded; the second was also recorded on
video.



defendant, briefing the informant on the basic facts of the case,
and providing him with authenticating documentation (e.g., a
wristband with a booking number and a “pink slip” booking
sheet) that would make the informant appear to defendant to be
a bona fide detainee.




                                7
      During the first interview, which took place at the police
station where defendant was brought immediately following his
arrest, the detectives advised defendant he was being charged
with Ponce’s murder. In response, defendant demanded to know
how his name became connected with the murder. During the
second interview, which was conducted at another police station
(the one where the Perkins operation took place), detectives
revealed a witness had seen him in the area of the shooting
moments before it occurred. Although defendant repeatedly
denied killing Ponce, he did say he grew up in the area where the
shooting occurred and would cut through many yards in that
neighborhood. Defendant also admitted to being in the
neighborhood on the day of the shooting and he said he shopped
at Ralph’s. Defendant also allowed it was “possible” he stopped
by his cousin Washington’s house sometime on the day of the
shooting.

      D.     Pre-Trial Proceedings
      The Los Angeles County District Attorney charged
defendant with murdering Ponce. The information against
defendant included firearm and gang allegations. (§§ 12022.53,
subds. (b)-(d), 186.22, subd. (b).)
      Prior to trial, defendant filed two motions related to the
Perkins operation. The first was a motion pursuant to section
1538.5 that sought suppression of all evidence collected following
defendant’s arrest—most significantly, the recordings obtained
via the Perkins operation. The second was a motion that sought
the identity of the Perkins informant. (The resolution of these
motions are the principal grounds for reversal urged on appeal.)




                                8
              1.    Defendant’s motion to suppress
       Defendant argued his arrest was made without probable
cause. As defendant saw it, the only evidence connecting him to
the crime at the time of his arrest was “unreliable, multiple
hearsay.” The prosecution opposed the motion, relying on the
statements by Popesco, Byhre, Hewitt, Hughes, Gonzales, and
Washington, as well as the surveillance video footage and photos
obtained from defendant’s social media accounts.
       The trial court held an evidentiary hearing on the motion to
suppress. After stipulating defendant was not detained pursuant
to an arrest warrant, the only witness to testify was Tyler Adams
(Adams), one of the lead detectives on the investigation. Adams
testified he ordered defendant’s arrest based on Ponce’s gang
affiliation, his consultation with gang officers familiar with the
Venice Shoreline Crips, his interview of witnesses, and his review
of surveillance video and postings to defendant’s social media
accounts.7 The trial court denied the motion to suppress, finding
under the totality of the circumstances that the arrest was
premised on probable cause. The court relied in particular on the
evidence establishing that defendant was near the crime scene
shortly before the shooting and that defendant owned and wore
masks.



7
      Adams acknowledged he provided “very little” information
developed during the murder investigation to officers tasked with
finding and arresting defendant. Adams testified: “They knew he
was wanted for murder. They had a description, rap sheet, and
they would have had some of the basic information” used to
obtain a search warrant for defendant’s person and certain
vehicles.




                                9
            2.     Defendant’s motion to identify the Perkins
                   informant
       Defendant premised his motion to obtain the identity of the
Perkins informant on the quality of the audio-recording. As
defendant argued it, “much of what is heard and attributed to
[defendant], is either unintelligible or it is of such poor resonance
as to be subject to interpretation. . . . There are only two people
who can clarify these unintelligible, interrogation responses—
[defendant] and the Perkins informant. It won’t be [defendant].”
       The prosecution opposed the motion. Discovery of the
Perkins informant’s name was not warranted because defendant
had not and could not show that the informant would provide
exonerating evidence or that the nondisclosure of the informant’s
name would deprive defendant of a fair trial. The Perkins
informant was not a percipient witness who saw the crime and
the prosecution argued defendant had the recordings and could
provide his version of any unintelligible portions.8
       The trial court denied the motion to discover the identity of
the informant. The appellate record before us does not include a
reporter’s transcript of a hearing on defendant’s motion.9


8
      At the hearing on the motion to suppress, the trial court
advised defendant he would be able to review the transcript of
the Perkins operation and submit proposed corrections. In
October 2018, three months after the hearing on the motion to
suppress, defendant submitted a list of corrections to the
transcript.
9
      We granted defendant’s motion to augment the record with
transcripts from a hearing held on May 11, 2018, and an in
camera proceeding conducted on July 20, 2018. Neither of these



                                 10
      E.     Defendant’s Conviction
      At trial, the audio and video recordings of the Perkins
operation, as well as the recordings of the police interviews of
defendant conducted before and during the Perkins operation,
were played for the jury with accompanying testimony by a police
detective. Defendant did not testify and presented only one
witness: his attorney’s investigator, who testified that mirrored
sunglasses, wrap-around masks, and hooded sweatshirts, similar
to what witnesses described the shooter wearing, were readily
available for purchase by members of the public.
      The jury found defendant guilty of first degree murder and
found true the firearm allegations. Pursuant to the prosecution’s
request, the trial court dismissed the gang allegation in the
interest of justice after the jury was unable to reach a verdict.
The court sentenced defendant to 50 years to life in prison.

                         II. DISCUSSION
      The three arguments made by defendant for reversal lack
merit. The trial court did not err in finding defendant’s arrest
supported by probable cause. When considering the collective
knowledge of the investigators, which is the appropriate
analytical framework, the witness statements (including
Gonzales’s statement that he saw defendant steps from the
murder scene seconds before the murder in attire worn by the
shooter), surveillance video footage, and social media posts by


supplemental transcripts includes any substantive discussion of
defendant’s motion to discover the identity of the Perkins
informant.




                               11
defendant established the requisite fair probability that a crime
was committed and that defendant committed it. The trial court
also did not err when it denied defendant’s motion for the identity
of the Perkins informant. The Perkins operation was recorded,
the trial court gave the defense an opportunity to make
corrections to the transcript of that recording, and the informant
was not a witness (in any respect) to Ponce’s murder. The
identity of the informant was therefore immaterial. Finally, as to
the issue raised in supplemental briefing concerning the impact
of recently enacted section 1109, we are unpersuaded reversal is
required even assuming the statute applies retroactively to
defendant. Most of the gang evidence introduced at trial would
have been admissible as motive evidence in the trial of the
charged offense even in the absence of the gang enhancement
allegation, and the non-motive-related gang evidence (predicate
crimes by the Venice Shoreline Crips and some testimony about
the gang generally) was so limited and relatively insignificant as
to be nonprejudicial.

      A.     The Trial Court Did Not Err in Denying the Motion to
             Suppress
      “[I]n ruling on a motion under section 1538.5 the superior
court sits as a finder of fact with the power to judge credibility,
resolve conflicts, weigh evidence, and draw inferences, and hence
that on review of its ruling by appeal or writ all presumptions are
drawn in favor of the factual determinations of the superior court
and the appellate court must uphold the superior court’s express
or implied findings if they are supported by substantial
evidence.” (People v. Laiwa (1983) 34 Cal.3d 711, 718.) “In
determining whether, on the facts so found, the search or seizure




                                12
was reasonable under the Fourth Amendment, we exercise our
independent judgment.” (People v. Glaser (1995) 11 Cal.4th 354,
362.) “On appeal we consider the correctness of the trial court’s
ruling itself, not the correctness of the trial court’s reasons for
reaching its decision.” (People v. Letner and Tobin (2010) 50
Cal.4th 99, 145.)
       The Fourth Amendment requires that a warrantless arrest
be supported by probable cause. (People v. Celis (2004) 33
Cal.4th 667, 673 (Celis).) “Probable cause exists when the facts
known to the arresting officer would persuade someone of
‘reasonable caution’ that the person to be arrested has committed
a crime. [Citation.] ‘[P]robable cause is a fluid concept—turning
on the assessment of probabilities in particular factual contexts.’
[Citation.] It is incapable of precise definition. [Citation.] ‘“The
substance of all the definitions of probable cause is a reasonable
ground for belief of guilt,”’ and that belief must be ‘particularized
with respect to the person to be . . . seized.’ [Citation.]” (Ibid.;
see also Kaley v. United States (2014) 571 U.S. 320, 338
[“Probable cause, we have often told litigants, is not a high bar: It
requires only the ‘kind of “fair probability” on which “reasonable
and prudent [people,] not legal technicians, act”’”].)
       Under the collective knowledge doctrine, police officers may
make arrests based on investigation undertaken by other
investigators. (Remers v. Superior Court (1970) 2 Cal.3d 659,
666-667; accord, People v. Ramirez (1997) 59 Cal.App.4th 1548,
1553 (Ramirez).) “[W]hen police officers work together to build
‘collective knowledge’ of probable cause, the important question is
not what each officer knew about probable cause, but how valid
and reasonable the probable cause was that developed in the
officers’ collective knowledge.” (Ramirez, supra, at 1555.)




                                 13
Arresting officers do not need to know the facts supporting their
fellow officers’ probable cause determination, but the underlying
determination must supply a basis for arrest. (Id. at 1553, 1555-
1556.) A court will “look[ ] to the ‘total police activity’ to test the
constitutional reasonableness of the conduct in question.” (People
v. Alcorn (1993) 15 Cal.App.4th 652, 656.)
       Defendant does not contend the police, collectively, did not
have sufficient information to constitute probable cause to arrest
him. And with good reason, for witnesses interviewed by the
police and the surveillance video footage placed defendant near
the scene of the crime shortly before Ponce was shot and revealed
a person wearing the attire and mask (unusual back in 2016)
defendant was seen wearing was Ponce’s murderer. Instead,
defendant’s sole contention is that probable cause for the arrest
was lacking because the incriminating evidence the police had
developed at the time of defendant’s arrest was not “in the
possession of the officer(s) who actually arrested [defendant] at
the time [defendant] was arrested.”10 That, however,
misunderstands applicable law. The investigating detectives
were not required to brief the actual arresting officers on all of
the facts developed in the investigation to permit them to arrest
defendant. So long as the police collectively had evidence
establishing the requisite fair probability that defendant was
Ponce’s murderer at the time of defendant’s arrest (they did), and
so long as a request to effectuate the arrest came from a member
of the police force in a position to know the requisite probable


10
      Defendant does not argue the Perkins recording should
have been excluded on Miranda v. Arizona (1966) 384 U.S. 436
grounds.




                                  14
cause existed (it did), that is sufficient.11 (See, e.g., Ramirez,
supra, 59 Cal.App.4th at 1555 [“[A]ppellant’s contention the
arresting officer must know the precise basis of his fellow officer’s
conclusion probable cause existed at the time of arrest does not
find any support from California authorities. . . . [¶] In all the
cases we have researched in which arrests were made based on
the collective knowledge of police officers, no probable cause was
held insufficient because the officer who ultimately executed the
arrests did not have specific knowledge of the nature and extent
of his fellow officers’ conclusion probable cause was present”]; cf.
Lockridge v. Superior Court (1969) 275 Cal.App.2d 612, 619
[ordering suppression where, unlike here, “the People have failed
to prove ‘not only that the collective knowledge of the
investigating authorities justified the arrest, but that such
knowledge was funneled to the arresting officer either by
imparting it to him or, more simply, by the giving of an order or
request to make the arrest by someone who, in turn, was
possessed of such collective knowledge’”].)




11
      At oral argument, counsel for defendant emphasized
Adams testified at the suppression hearing that he briefed a joint
LAPD-Federal Bureau of Investigation Fugitive Task Force and
asserted the record does not reveal who precisely effected the
arrest. Insofar as defendant relies on ambiguity in the record on
this point, and insofar as the ambiguity is even relevant, the
ambiguity is attributable to the absence of any argument or
objection on this ground in the trial court. Defendant’s trial
attorney contested probable cause for the arrest solely because
there was no physical evidence connecting defendant with Ponce’s
murder—just the arguably tainted testimony of Gonzales.




                                 15
      B.     The Trial Court Did Not Abuse Its Discretion by
             Denying Discovery of the Informant’s Identity
       A trial court must order the prosecution to disclose the
identity of a person working confidentially on behalf of the police
if the person is shown to be a material witness. (People v. Lawley
(2002) 27 Cal.4th 102, 159-160.) “An informant is a material
witness if there appears, from the evidence presented, a
reasonable possibility that he or she could give evidence on the
issue of guilt that might exonerate the defendant. [Citation.]
The defendant bears the burden of adducing ‘“some evidence”’ on
this score. [Citations.]” (Ibid.)
       “Where the evidence indicates [an] informer was an actual
participant in the crime alleged or was a nonparticipating
eyewitness to that offense, ipso facto it is held he would be a
material witness on the issue of guilt and nondisclosure will
deprive the defendant of a fair trial. The proximity in time and
space of the informer’s relationship to the alleged crime readily
tips the scales against the public interest in protecting the flow of
information to law enforcement personnel. However, when the
informer is shown to have been neither a participant in nor a
nonparticipant eyewitness to the charged offense, the possibility
he could give evidence which might exonerate the defendant is
even more speculative and, hence, may become an unreasonable
possibility.” (People v. Lee (1985) 164 Cal.App.3d 830, 835-836;
accord, People v. Hardeman (1982) 137 Cal.App.3d 823, 828 [the
determination of whether an informant is a material witness “is
predicated upon the relative proximity of the informant to the
offense charged”]; Williams v. Superior Court (1974) 38
Cal.App.3d 412, 423 [the evidentiary showing for disclosure
concerns “the vantage point from which the informer viewed




                                 16
either the commission or the immediate antecedents of the
alleged crime”].)
       Here, defendant did not produce some evidence showing the
Perkins agent could exonerate him. The informant did not know
defendant prior to their jail cell conversation and was in no way
involved with Ponce’s murder. The Perkins operation itself was
recorded, both via audio and video, and defendant given an
opportunity to make corrections to a transcript of the recording.12
Under the circumstances (and without some proffer from the
defense about what specific testimony from the informant it
hoped to elicit), there was no cause to compel discovery of the
informant’s identity. (See People v. Wilks (1978) 21 Cal.3d 460,
469 [informant, whose “sole relationship to the case was to
provide partial justification for appellant’s detention,” was not a
material witness because ‘“he simply point[ed] the finger of
suspicion toward a person who has violated the law’”].)
       Defendant nonetheless maintains the denial of his motion
was still improper for a procedural reason. Specifically, he
argues the trial court failed to comply with Evidence Code section
1042, subdivision (d), by not holding an “open adversary hearing”
on his motion to discover the identity of the Perkins agent. So far
as the record reveals, however, defendant did not object in the
trial court to the absence of a hearing on the motion.13 The point


12
      The trial court also correctly instructed the jury that the
recording, not the transcript, was the evidence it should consider
and the jury must decide for itself what it saw and heard on the
recording in arriving at a verdict.
13
     In his motion for a new trial, for instance, defendant
argued he was prejudiced by the “[d]enial of defense discovery



                                17
is accordingly forfeited.14 (See, e.g., People v. Mungia (2008) 44
Cal.4th 1101, 1140; People v. Saunders (1993) 5 Cal.4th 580, 589-
590.)

      C.     Section 1109 Does Not Require Reversal Because Most
             of the Gang Evidence Was Relevant to the Murder
             Charge and There Was Strong Evidence of Guilt
       While defendant’s appeal was pending, the Legislature
enacted Assembly Bill No. 333 (2021-2022 Reg. Sess.), which
added section 1109 to the Penal Code. That section requires a
trial court, upon a defendant’s request, to order that the crimes
charged against him be tried separately from an alleged gang
enhancement. (§ 1109, subd. (a).) Section 1109 does not,
however, preclude introduction of gang evidence in a bifurcated
proceeding where that evidence is relevant to proof of the charged
offenses. (People v. Ramos (2022) 77 Cal.App.5th 1116, 1132
[“nothing in Assembly Bill 333 limits the introduction of gang
evidence in a bifurcated proceeding where the gang evidence is
relevant to the underlying charges”].)
       At defendant’s trial, Officer Robert Bechtol, a gang
enforcement officer with LAPD’s Pacific Division, testified as an


motions, specifically for the identity of the government agent
placed in . . . defendant’s cell to interrogate him,” but he made no
mention of any failure by the court to hold an “open adversary
hearing” on his discovery motion.
14
       Even if defendant had raised an objection in the trial court,
his claim would still be forfeited because he did not raise the
issue in his opening brief. (People v. Ng (2022) 13 Cal.5th 448,
568, fn. 13.)




                                 18
expert on criminal street gangs. He described for the jury the
Venice Shoreline Crips’ claimed territory, size, history, signs and
symbols, and primary criminal activities (including narcotic sales
and street robberies, which often escalate into assaults with
deadly weapons and shootings). Two other LAPD police officers
from the Pacific Division, which covers Venice, testified about the
gang predicate crimes relied on by the prosecution: an assault by
means likely to produce great bodily injury (§ 245, subd. (a)(4))
and a conviction for possessing a loaded firearm (§ 25850).
Officer Bechtol opined defendant was a member of the Venice
Shoreline Crips and he further opined, based on a hypothetical
question, that a crime committed under the circumstances shown
by the evidence in this case would be gang-related.15
      We need not decide whether section 1109 applies
retroactively to defendant’s nonfinal judgment because most of
the gang evidence at issue—defendant’s membership in the
Venice Shoreline Crips and how a brazen, daylight killing of a
member from a rival gang would benefit the Venice Shoreline
Crips—was relevant to the underlying murder charge. (See, e.g.,
People v. Hernandez (2004) 33 Cal.4th 1040, 1049-1050; see also


15
      After the close of evidence, consistent with CALCRIM No.
1403, the trial court instructed the jury that it (1) “may consider
evidence of gang activity only for the limited purpose of deciding
whether” defendant “acted with the intent, purpose, and
knowledge that are required to prove the gang-related crimes and
allegations charged” or “had a motive to commit the crimes
charged”; and (2) “may not consider this evidence for any other
purpose,” such as “conclud[ing] from this evidence that
[defendant] is a person of bad character or that he has a
disposition to commit crime.”




                                19
People v. Montes (2014) 58 Cal.4th 809, 859.) The gang evidence
that may not have been relevant (e.g., evidence of predicate
crimes committed by other members of the Venice Shoreline
Crips) was not so inflammatory as to sway the jury, which was
presented with compelling evidence of defendant’s guilt
independent of any gang evidence plus an appropriate instruction
limiting how it could use the gang evidence that was presented.
There is accordingly no basis for reversal even if section 1109
were to apply retroactively. (People v. Tran (2022) 13 Cal.5th
1169, 1208-1209 [unnecessary to decide whether section 1109
applied retroactively because any error in failing to bifurcate trial
was harmless in light of the strength of the evidence against the
defendant]; People v. E.H. (2022) 75 Cal.App.5th 467, 480.)




                                 20
                        DISPOSITION
     The judgment is affirmed.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, J.
We concur:




     RUBIN, P. J.




     MOOR, J.




                           21